Name: 76/601/ECSC: Council Decision of 10 July 1976 designating three representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European construction;  labour law and labour relations;  Europe
 Date Published: 1976-07-20

 Avis juridique important|31976D060176/601/ECSC: Council Decision of 10 July 1976 designating three representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 194 , 20/07/1976 P. 0016 - 0016 Finnish special edition: Chapter 1 Volume 1 P. 0123 Swedish special edition: Chapter 1 Volume 1 P. 0123 COUNCIL DECISION of 10 July 1976 designating three representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community (76/601/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof, Whereas for the purpose of renewing the Consultative Committee of the European Coal and Steel Community for a period of two years, the Council, by its Decision of 1 June 1976, required the representative organizations to draw up lists of twice as many candidates as there were seats allocated to them; Whereas on that occasion the Council decided to defer distribution of the seats allocated to the Belgian and Italian workers' organizations, HAS DECIDED AS FOLLOWS: Sole Article The workers' representative organizations listed below are hereby required to draw up lists of candidates on the basis of which their representatives on the Consultative Committee of the European Coal and Steel Community shall be appointed in numbers equal to those shown for each organization: >PIC FILE= "T0009007"> Done at Brussels, 10 July 1976. For the Council The President M. van den STOEL